Citation Nr: 1104446	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  10-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for disability claimed as due to 
electromyography/nerve conduction velocity (EMG/NCV) studies 
performed at the Department of Veterans Affairs Medical Center 
(VAMC) in Salisbury, North Carolina.  


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.
 
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that because the terms "new" 
and "material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to VA 
claimants, when providing the notice required by the VCAA, it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the record reflects that the Veteran's claim for 
compensation under 38 U.S.C. § 1151 was denied in an unappealed 
rating decision dated in July 2008.  The record does not 
demonstrate that the Veteran has been provided Kent-compliant 
notice.


Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should provide the 
Veteran with notice that complies with the 
Court's decision in Kent v. Nicholson, 20 
Vet. App. 1, 9-10.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he should be provided a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to respond 
before the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's 
docket.  It also must be handled in an expeditious manner 
by the RO or the AMC.  See 38 U.S.C.A.      §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


